Citation Nr: 1815743	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's multiple sclerosis had chronic manifestations within seven years from the date of termination of his service.


CONCLUSION OF LAW

Resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for multiple sclerosis are met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including multiple sclerosis, to a compensable degree within an applicable presumptive period (within seven years for multiple sclerosis), from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established under 38 C.F.R. § 3.303 (b) by evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  If the fact of chronicity in service in not adequately supported, evidence of continuity of symptomatology may be applied.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Board resolves all reasonable doubt in the Veteran's favor and finds that entitlement to a grant of service connection for multiple sclerosis is warranted. 

Initially, the clinical evidence of record demonstrates that the Veteran is currently diagnosed with multiple sclerosis.  See December 2013 private treatment record from Dr. O.A.K. 

While the Veteran was not formally diagnosed with multiple sclerosis until 1980, he had presented a combination of symptoms within seven years of the date of his termination of service that his private physician, Dr. O.A.K., later concluded was an earlier manifestation of the current diagnosis of multiple sclerosis.  In fact, in a December 2013 private treatment record, Dr. O.A.K. specifically found that the current diagnosis of multiple sclerosis dates back to "as early as 1975," which is within seven years from the date of the Veteran's 1971 date of termination from service.  

Dr. O.A.K. also explained that for this Veteran, it took about 5 years to establish his multiple sclerosis diagnosis because the diagnosis was made several years prior to the widespread availability of MRI scans which did not occur until the late 1980s in the U.S.  

Because, in rendering this opinion, Dr. O.A.K. also properly considered the Veteran's lay statements regarding the onset of observable multiple sclerosis symptomatology and also specifically considered the Veteran's medical history and treatment records, the Board finds the opinion to be sufficient and entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, here, the record shows that in multiple lay statements, the Veteran and his spouse also reported that the Veteran's observable multiple sclerosis symptomatology began within the seven years from the Veteran's 1971 service discharge.  More specifically, a June 2012 Parkinson's Disease Disability Benefits Questionnaire shows that the Veteran reported to the examiner that he has had right shoulder weakness in his arm and hand and has had difficulty walking since as early as 1974.  Also, in a July 2012 Statement from the Veteran's wife, she reported that between 1972 to 1973, the Veteran had mentioned to her that his right hand did not maneuver over the piano keys and guitar strings as they used to, and that by 1973 through 1975, the Veteran was often dropping dishes and utensils, was having a harder time controlling his right hand, and was becoming more fatigued.  She further stated that by 1976, the Veteran was complaining to her that his shoulder pain in his right arm was beginning to travel down the arm and that she then witnessed him begin to limp and walk with an unsteady gait.  The Veteran's wife also stated that it wasn't until 1980 that the Veteran finally agreed to see a neurologist, who then diagnosed him with multiple sclerosis.  Consistent with the Veteran's wife's statement, in a July 2012 Veteran's statement, the Veteran himself stated that it was in the summer of 1974 when he first noticed that he was beginning to lose coordination in his right hand.  He also stated that he, however, did not consider seeing a doctor at that time because he did not realize the importance and preferred not to spend the extra money on doctor bills.  

The Veteran and his spouse are competent to establish the presence of observable symptomatology and when they began to occur, and based on the foregoing, there is no evidence that these statements are not credible, particularly as they have been consistent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board finds that these lay statements describing symptoms at the time is supported by the later diagnosis by a Dr. O.A.K., who opined that the Veteran's current diagnosis of multiple sclerosis dates back to "as early as 1975."  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Finally, here, the record does not show that such chronic disease was clearly attributable to intercurrent causes.  

Accordingly, resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for multiple sclerosis have been met, as the competent medical evidence establishes that a chronic disease was shown in service and was subsequently manifest as the same chronic disease.  38 C.F.R. § 3.303 (b). 

In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

ORDER


Entitlement to service connection for multiple sclerosis is granted.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


